John I. Purtle, Justice, dissenting. The majority opinion literally adds insult to injury inasmuch as the opinion not only allows the appellee to appropriate the appellant’s property for his own use, it also takes away the piddling sum awarded by the trial court. I am beginning to understand the dialogue between Socrates and Thrasymachus, as recorded by Plato in his Republic, where it is stated: “Justice is in the interest of the stronger.” The city had no right to permit the appellee to go onto appellant’s property and connect his apartment complex’s sewer system onto the appellant’s privately installed system. I make these statements because I do not find anywhere in the record where the site of the connection was within the dedicated right-of-way. Apparently the majority finds no such dedication either as the opinion resorts to finding an “implied dedication.” According to the plat introduced into this record, the appellee constructed a manhole outside the dedicated right-of-way and connected his sewer to a line on the appellant’s property. In all probability appellant deliberately installed the sewer line on her own property in order to prevent such intrusions as in the case before us. The fact that the location of this particular connection was more desirable and less expensive than another does not authorize the appellee to privately condemn appellant’s property for his own personal gain. I am not a real estate expert, but I am able to read the plat of Breezy Point Subdivision, and if the exhibit correctly locates the connecting point of appellee’s sewer line, there is no doubt that the appellee trespassed upon appellant’s property and permanently damaged it. The appellant should at least be indemnified for this permanent trespass on her property.